Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (20170142605).
Regarding claim 1, Cheng discloses a wireless communication device comprising:
a beamforming antenna (see Fig. 4, initiator uses beamformer to transmit multiple beams);
a storage (memory storage device, memory reader, or other device or combinations of devices) that may be adapted to execute, store, and/or receive appropriate instructions, such as software instructions implementing a control loop for controlling various operations of initiator 520 and/or responder 530, paragraph 0046) that stores a plurality of optimized beam tables in which a peak direction of an array factor corresponding to each antenna weight vector are non-uniformly distributed in an angular space, the respective plurality of optimized beam tables is optimized in different directions (transmitter device scanning through a table of AWVs and determining the AWV directed at the receiver device based on the SNR returned from the 
a beamformer that sets a beam pattern of the beamfom1ing antenna based on an antenna weight vector (AWV is the antenna weight vector) constituting one optimized beam table selected from the plurality of optimized beam tables.
Regarding claim 2, Cheng discloses the storage further stores a standard beam table in which a peak direction of an array factor corresponding to each antenna weight vector is uniformly distributed in the angular space (step 602 in Fig. 6)(test beams are radiated uniformly in in angular space since it is a scan/search beam which has no definite direction of responders); and 
the one optimized beam table selected is an optimized beam table optimized in a direction closest to a direction specified using the standard beam table and in which an opposite communication device exist (receiver device beamforming, the feedback step is not necessary and the receiver side can compute the beamforming vector based on its own measurements, paragraph 0090)(feedback after transmitting of test beams and then beamforming vectors formed).
Regarding claim 3, Cheng discloses regarding a peak direction of an array factor corresponding to each antenna weight vector constituting the optimized beam table, a difference between two peak directions adjacent to each other in the angular space is minimum in an optimized direction (A split beam formed by the wireless networking device according to the split beam AWV maximizes a minimum gain towards, or provides at least a preset threshold minimum gain towards, each of the at other wireless networking devices, Abstract).
Regarding claim 6, Cheng discloses wherein the plurality of optimized beam tables comprises an optimized beam table optimized in two or more directions (multiple responders and interferes with more than two directions, see Fig. 2).
Regarding claim 10, Cheng discloses wherein a direction specified using the standard beam table is stored in the storage or a non-volatile storage medium different from the storage (Data source 502 may store data and provide data to initiator device 520 for transmission to 
Regarding claim 12, Cheng discloses wherein a direction specified using the standard beam table is transmitted to a server to be stored in the server (Data source 502 may be a computing device providing data for transmission to another computing device (e.g., data sink 556), paragraph 0042)(a datasink is a server saving data).


Allowable Subject Matter
Claims 4-5, 7-9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov